Title: From John Adams to Benjamin Waterhouse, 14 February 1819
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir —
Quincy 14th. Feby: 1819.

Your letter of 20th: of two sheets of paper would require eight sheets at least to answer it and I cannot write one line. My head is brimfull & running over with observations on Mr Jefferson’s letter but I will not commit one of them to writing.
What great work you have in contemplation I know not. I have not even read “Tempus.”
Do you suppose I am sleeping on a bed of roses? Samuel Adams many years before my age was laid prostrate in his bed weeping & wailing. The robust Herculean & gigantic Franklin was confined for years before my age to his chamber & for the most part to his bed and have I not sorrows & griefs enough of my own?
However if you had not encumbered your letter with a copy of Mr Jefferson’s I would have transmitted your griefs puris maturalibus to President Mnroe but I can never advise him to remove Mr Hill from his office to make way for any other person.
I am Sir as ever your friend
John Adams.